DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver module configured to and transmitter module configured to in claims 27 and 28.
A review of the specification reveals the receiver module and transmitter modules are a processor executing an algorithm stored in memory (See Published spec para. 38)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Please proof read all of your claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2009/0103557), and further in view of Beser (6,442,158).

Regarding claim 1, Hong discloses a method for transmitting upstream data in a cable network, comprising: (See Hong fig. 1; cable network; para. 15, lines 1-3; upstream)
receiving, by a cable modem (CM), a generic service identifier (G-SID) included in a corresponding information element (IE) in a data over cable service interface specification (DOCSIS) upstream bandwidth allocation MAP message, the G-SID comprising an identifier assigned to a service, the IE including a service bandwidth allocation; and  (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
	transmitting, by the CM, upstream data of the CM via at least a portion of the CM bandwidth allocation. (See Hong fig. 4, para. 22; CM transmits packets according to MAP message assignments)
	Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	Regarding claim 2, Hong in view of Beser discloses the method of claim 1, wherein the IE includes the CM bandwidth allocation for upstream data. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

Regarding claim 3, Hong in view of Beser discloses the method of claim 1, wherein the IE includes the CM bandwidth allocation for multiple SIDS. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	Regarding claim 4, Hong in view of Beser discloses the method of claim 1, wherein the IE includes the CM bandwidth allocation for multiple SIDS and wherein the CM distributes the CM bandwidth allocation among the multiple SIDs. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2009/0103557), and further in view of Beser (6,442,158).

Regarding claim 8, Hong discloses a cable modem (CM), comprising:
a memory storage comprising instructions; and
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to: (See Hong fig. 1; cable network; para. 15, lines 1-3; upstream; CM has a processor executing an algorithm stored in memory)
receive a generic service identifier (G-SID) included in a corresponding information element (IE) in a data over cable service interface specification (DOCSIS) upstream bandwidth allocation MAP message, the G-SID comprising an identifier assigned to a service, the IE including a service bandwidth allocation; and (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
transmit the upstream data of the CM via at least a portion of the CM bandwidth allocation. (See Hong fig. 4, para. 22; CM transmits packets according to MAP message assignments)
	Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	Regarding claim 9, Hong in view of Beser discloses the CM of claim 8, wherein the IE includes the CM bandwidth allocation for upstream data. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

Regarding claim 10, Hong in view of Beser discloses the CM of claim 8, wherein the IE includes the CM bandwidth allocation for multiple SIDS. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	Regarding claim 11, Hong in view of Beser discloses the CM of claim 8, wherein the IE includes the CM bandwidth allocation for multiple SIDS and wherein the CM distributes the CM bandwidth allocation among the multiple SIDs. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (2009/0103557), and further in view of Beser (6,442,158).

Regarding claim 27, Hong discloses a cable modem (CM), comprising: (See Hong fig. 1; cable network; para. 15, lines 1-3; upstream; modules are a processor executing an algorithm stored in memory performing the steps below)
a receiver module configured to receive a generic service identifier (G-SID) included in a corresponding information element (IE) in a data over cable service interface specification (DOCSIS) upstream bandwidth allocation MAP message, the G-SID comprising an identifier assigned to a service, the IE including a service bandwidth allocation; and (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
a transmitter module coupled to the transmitter module, the transmitter module configured to transmit the upstream data of the CM via at least a portion of the CM bandwidth allocation.  (See Hong fig. 4, para. 22; CM transmits packets according to MAP message assignments)
wherein the IE includes the CM bandwidth allocation for multiple SIDS. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
	Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID or more than one SID is assigned to a CM and wherein the upstream contains a flow or flows.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID or more than one SID is assigned to a CM and wherein the upstream contains a flow or flows of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2009/0103557), and further in view of Beser (6,442,158).

	Regarding claim 15, Hong discloses a method for transmitting upstream data in a cable network, comprising: (See Hong fig. 1; cable network; para. 15, lines 1-3; upstream)
sending, by a cable modem termination system (CMTS), a data over cable service interface specification (DOCSIS) upstream bandwidth allocation MAP message to a cable modem (CM), the DOCSIS upstream bandwidth allocation MAP message including a generic service identifier (G-SID) in a corresponding information element (IE), the G-SID comprising an identifier assigned to a service, the IE including a service bandwidth allocation; and(See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules); see also para. 15-16; DOCSIS)
receiving, by the CMTS, upstream data of the CM via at least a portion of the CM bandwidth allocation. (See Hong fig. 4, para. 22; CM transmits packets according to MAP message assignments to CMTS)
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

Regarding claim 16, Hong in view of Beser discloses the method of claim 15, wherein the IE includes the CM bandwidth allocation for upstream data. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

Regarding claim 17, Hong in view of Beser discloses the method of claim 15, wherein the IE includes the CM bandwidth allocation for multiple SIDS. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	Regarding claim 18, Hong in view of Beser discloses the method of claim 15, wherein the IE includes the CM bandwidth allocation for multiple SIDS and wherein the CM distributes the CM bandwidth allocation among the multiple SIDs. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)



Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2009/0103557), and further in view of Beser (6,442,158).



	Regarding claim 21, Hong discloses a cable modem termination system (CMTS), comprising: 
a memory storage comprising instructions; and
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to: (See Hong fig. 1; cable network; para. 15, lines 1-3; upstream; CMTS has a processor executing an algorithm stored in memory)
sending, by a cable modem termination system (CMTS), a data over cable service interface specification (DOCSIS) upstream bandwidth allocation MAP message to a cable modem (CM), the DOCSIS upstream bandwidth allocation MAP message including a generic service identifier (G-SID) in a corresponding information element (IE), the G-SID comprising an identifier assigned to a service, the IE including a service bandwidth allocation; and(See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules); see also para. 15-16; DOCSIS)
receiving, by the CMTS, upstream data of the CM via at least a portion of the CM bandwidth allocation. (See Hong fig. 4, para. 22; CM transmits packets according to MAP message assignments to CMTS)
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

Regarding claim 22, Hong in view of Beser discloses the CMTS of claim 21, wherein the IE includes the CM bandwidth allocation for upstream data. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)


Regarding claim 23, Hong in view of Beser discloses the CMTS of claim 21, wherein the IE includes the CM bandwidth allocation for multiple SIDS. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

	Regarding claim 24, Hong in view of Beser discloses the CMTS of claim 21, wherein the IE includes the CM bandwidth allocation for multiple SIDS and wherein the CM distributes the CM bandwidth allocation among the multiple SIDs. (See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules))
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (2009/0103557), and further in view of Beser (6,442,158).

	Regarding claim 28, Hong discloses a cable modem termination system (CMTS), comprising: (See Hong fig. 1; cable network; para. 15, lines 1-3; upstream; CMTS has a processor executing an algorithm stored in memory)
a transmitter module configured to send a data over cable service interface specification (DOCSIS) upstream bandwidth allocation MAP message to a cable modem (CM), the DOCSIS upstream bandwidth allocation MAP message including a generic service identifier (G-SID) in a corresponding information element (IE), the G-SID comprising an identifier assigned to a service, the IE including a service bandwidth allocation; and(See Hong fig. 4, para. 20-21; MAP message includes a number of information elements (IE) which each include a SID (431) which is assigned to a service and the IE including a bandwidth allocation (IUC and Offset); the SID is a generic SID in that it is part of the DOCSIS standard (e.g. a generic set of rules); see also para. 15-16; DOCSIS)
a receiver module coupled to the transmitter module, the receiver module configured to receive upstream data of the CM via at least a portion of the CM bandwidth allocation. (See Hong fig. 4, para. 22; CM transmits packets according to MAP message assignments to CMTS)
Hong does not explicitly disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  However, Beser does disclose wherein a SID is assigned to a CM and wherein the upstream contains a flow.  (See Beser col. 1, lines 50-51; flow of data in upstream; col. 16, lines 9-10; CM assigned one or more SIDs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hong to include the teaching of wherein a SID is assigned to a CM and wherein the upstream contains a flow of Beser with the motivation being to provide compatibility with known standards (DOCSIS) and further to ensure requested QoS is met. (See Beser col. 16, lines 9-10)

Allowable Subject Matter
Claims 5-7, 12-14, 19-20, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461